            Case 2:21-cv-00295-CKD Document 15 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN,                              No. 2:21-cv-0295 CKD P
12                         Plaintiff,
13              v.                                         ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                           Defendants.
16

17

18             Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. On March 3, 2021, plaintiff was directed to submit an application to proceed in

20   forma pauperis with a certified copy of his jail trust account statement. Plaintiff has now filed a

21   request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, plaintiff

22   has not filed a certified copy of his jail trust account statement for the six month period

23   immediately preceding the filing of the complaint and/or obtained the certification required on the

24   application form. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to

25   submit the completed application and the certified copy in support of his application to proceed in

26   forma pauperis. If plaintiff has not been incarcerated for a period of 6 months then he shall file a

27   jail trust account statement starting from his initial incarceration up until the present.

28   ////
                                                          1
        Case 2:21-cv-00295-CKD Document 15 Filed 03/22/21 Page 2 of 2


 1           In accordance with the above, IT IS HEREBY ORDERED that:

 2           1. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 3   his jail trust account statement and/or the certification required on the application form.

 4   Plaintiff’s failure to comply with this order will result in a recommendation that this action be

 5   dismissed without prejudice.

 6           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   Dated: March 22, 2021
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/gunn0295.3e(2)

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
